Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 18-34 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Hatta et al disclose a filament winding device comprising: a supporter 314 configured to support a liner 10 in a rotatable manner; a yarn supplying unit 214 configured to support a bobbin 208 onto which a fiber bundle (“fiber bundle”) to be wound onto the liner is wound; a helical winding head 216 configured to helical-wind the fiber bundle onto the liner, the fiber bundle running along a fiber bundle guide channel 510 formed from the yarn supplying unit to the liner.  
Hatta et al does not teach and the prior art fails to provide motivation to modify Hatta et al to have a standard thread guiding mechanism configured to form a standard thread guide channel that guides a standard thread from the bobbin to the liner, the standard thread being different from the fiber bundle and being connected to a leading end of the fiber bundle, the standard thread guiding mechanism including a nozzle configured to blow the standard thread with use of a compressed gas, and a guide tube configured to guide the standard thread blown by the nozzle, and the nozzle and the guide tube being disposed along the fiber bundle guide channel, and being capable of taking up the standard thread from the standard thread guide channel to the fiber bundle guide channel as set forth in claim 18, lines 8-16 and claim 31, lines 5-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Tanigawa, Hannula et al, Ueda et al and Hatta disclose various filament winding apparatuses.  Bubeck discloses a robotic winding apparatus. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654




/emm/